DECISION
The application of the above-named defendant for a review of the sentence of five years for robbery, imposed on July 18, 1967, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
The presumption being that the sentencing judge was correct in his determination, we are unable to say that this sentence was not proper, reasonable and quite lenient, the crime, the individual, and the sentencing goals kept in mind, particularly when it is considered that the crime is one of violence punishable by imprisonment for life or years without limit; that defendant originally received, perhaps because of his youth, deferred imposition of sentence and did not receive this sentence until the commission of another crime. Further, defendant was paroled May 31, 1968, and violated that parole, yet may ask for parole consideration in April 1970.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield and Sid G. Stewart.